t c memo united_states tax_court christian chukwuemeka ibeagwa petitioner v commissioner of internal revenue respondent docket no filed date christian chukwuemeka ibeagwa pro_se julie a schwoebel for respondent memorandum findings_of_fact and opinion paris judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for his taxable_year the issue for decision is whether petitioner is entitled to a refundable fuel tax_credit under sec_34 1unless otherwise indicated all section references are to the internal continued with respect to certain propane purchases that he claimed he made the court holds that he is not findings_of_fact some of the facts have been stipulated and are so found petitioner resided in wisconsin when he timely filed the petition throughout the period through petitioner volunteered as a grant writer adult educator and sunday school teacher for the unity church of god in christ unity church in chicago illinois throughout that period and unity church was an organization described in sec_501 and exempt from tax under sec_501 in petitioner moved to wisconsin and no longer actively volunteered at unity church on date date and date petitioner purchased certain unidentified goods and or certain unidentified services from tulsa power service tulsa power service sold fuel and propane and serviced trucks petitioner did not purchase any propane in petitioner filed a form_1040 u s individual_income_tax_return for each of his taxable years and petitioner did continued revenue code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure not include a form_4136 credit for federal tax paid on fuels with his return return return return or return nor did petitioner claim a refundable fuel tax_credit under sec_34 in any of those returns in addition petitioner did not file form 1040x amended u s individual_income_tax_return for any of his taxable years and petitioner included with hi sec_2011 return form_4136 in which he claimed a refundable fuel tax_credit of dollar_figure on date petitioner filed an amended_return for his taxable_year amended_return in hi sec_2011 amended_return petitioner claimed as refundable credits from forms dollar_figure which was dollar_figure less than the amount of the refundable fuel tax_credit that he had claimed in hi sec_2011 return petitioner included with hi sec_2011 amended_return five forms one with respect to each of his taxable years and in those forms petitioner claimed the previous years’ refundable fuel tax_credits as follows form_4136 total amount of claimed credit dollar_figure big_number on date the internal_revenue_service froze the refund of dollar_figure the amount of the refundable fuel tax_credit that petitioner had claimed in hi sec_2011 amended_return respondent issued a notice_of_deficiency to petitioner for his taxable_year disallowing the dollar_figure refundable fuel tax_credit he had claimed in hi sec_2011 amended_return opinion respondent determined in the notice_of_deficiency that petitioner is not entitled to the refundable fuel tax_credit he claimed for his taxable_year the 2on brief petitioner conceded dollar_figure of the dollar_figure of refundable credits from forms that he claimed in hi sec_2011 amended_return and that were shown in his form_4136 form_4136 form_4136 and form_4136 which he included with the amended_return court must decide whether petitioner is entitled to the refundable fuel tax_credit petitioner bears the burden of establishing that the determination in the notice_of_deficiency is erroneous see rule a 290_us_111 sec_34 provides a credit equal to the amount payable to a taxpayer under sec_6427 determined without regard to sec_6427 sec_6427 provides in pertinent part that the amount payable to a taxpayer is equal to any_tax imposed under sec_4041 on inter alia the sale of propane to a taxpayer if the taxpayer used that propane for a nontaxable purpose during the taxable_year for which that taxpayer is claiming the credit see sec_6427 k sec_48_6427-1 through c a a and b manufacturers retailers excise_tax regs as pertinent here sec_4041 imposes a tax on the sale of propane in certain circumstances specified in that section sec_4041 provides certain exemptions to the tax imposed by sec_4041 sec_4041 provides in pertinent part that no tax is to be imposed on the sale of propane if the propane is sold to a nonprofit educational organization3 or a nonprofit_educational_organization uses the propane as a fuel although not altogether clear it appears that petitioner is attempting to use hi sec_2011 amended_return to claim a tax_year refundable fuel tax_credit of dollar_figure that was the amount of the refundable fuel tax_credit that he claimed in his form_4136 and that he included with other_amounts of refundable fuel tax_credits which he claimed in hi sec_2011 amended_return the court has no jurisdiction over petitioner’s taxable_year the notice that respondent issued to petitioner upon which this case is based relates solely to petitioner’s taxable_year in the event that the court has misconstrued petitioner’s position and he is not claiming a refundable fuel tax_credit for his taxable_year but instead he sec_4041 other exemptions -- for purposes of paragraph the term nonprofit_educational_organization means an educational_organization described in sec_170 which is exempt from income_tax under sec_501 the term also includes a school operated as an activity of an organ- ization described in sec_501 which is exempt from income_tax under sec_501 if such school normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are regularly carried on is claiming a refundable fuel tax_credit for his taxable_year the year at issue the court considers whether he is entitled to such a credit for his taxable_year in support of his entitlement to a refundable tax_credit petitioner relies on two bank statements from his personal bank account that show that on date date and date he purchased certain unidentified goods and or certain unidentified services from tulsa power service the court is satisfied from the review of petitioner’s bank statements and the court has found that petitioner purchased certain unidentified goods and or certain unidentified services from tulsa power service for the amounts and on the dates shown on those bank statements however the court is not satisfied from those bank statements or from any other reliable evidence in the record that petitioner made purchases of propane on date date and date from that company nor is the court satisfied from petitioner’s bank statements or from any other reliable evidence in the record that petitioner made any other purchases of propane that would entitle him to the refundable fuel tax_credit of dollar_figure that he is claiming moreover assuming arguendo that the court had been satisfied on the record before us that petitioner made purchases of propane on date date and date on that record the court would find that petitioner has failed to carry his burden of establishing that unity church used any such propane in its educational program’s space heaters or for any other purpose during petitioner’s taxable_year the year at issue on the record before us the court finds that petitioner has failed to carry his burden of establishing that he is entitled to a refundable fuel tax_credit for his taxable_year the court has considered all of the contentions and arguments of the parties that are not discussed herein and finds them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent
